                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16             Desc
                                                                       Main Document    Page 1 of 14


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   JOHN A. MOE, II (Bar No. 066893)
                                              john.moe@dentons.com
                                          3   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Proposed Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession

                                          8                             UNITED STATES BANKRUPTCY COURT
                                          9               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10   In re                                                  Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   VERITY HEALTH SYSTEM OF CALIFORNIA,                    Jointly Administered With:
                                              INC., et al.,                                          Case No. 2:18-bk-20162-ER
         DENTONS US LLP




                                         12                                                          Case No. 2:18-bk-20163-ER
            (213) 623-9300




                                                                Debtor and Debtor In Possession.     Case No. 2:18-bk-20164-ER
                                         13                                                          Case No. 2:18-bk-20165-ER
                                                                                                     Case No. 2:18-bk-20167-ER
                                         14   ☒ Affects All Debtors                                  Case No. 2:18-bk-20168-ER
                                                                                                     Case No. 2:18-bk-20169-ER
                                         15   ☐ Affects Verity Health System of California, Inc.     Case No. 2:18-bk-20171-ER
                                              ☐ Affects O’Connor Hospital                            Case No. 2:18-bk-20172-ER
                                         16   ☐ Affects Saint Louise Regional Hospital               Case No. 2:18-bk-20173-ER
                                              ☐ Affects St. Francis Medical Center                   Case No. 2:18-bk-20175-ER
                                         17   ☐ Affects St. Vincent Medical Center                   Case No. 2:18-bk-20176-ER
                                              ☐ Affects Seton Medical Center                         Case No. 2:18-bk-20178-ER
                                         18   ☐ Affects O’Connor Hospital Foundation                 Case No. 2:18-bk-20179-ER
                                              ☐ Affects Saint Louise Regional Hospital Foundation    Case No. 2:18-bk-20180-ER
                                         19   ☐ Affects St. Francis Medical Center of Lynwood        Case No. 2:18-bk-20181-ER
                                                Foundation
                                         20   ☐ Affects St. Vincent Foundation                       Chapter 11 Cases
                                              ☐ Affects St. Vincent Dialysis Center, Inc.
                                         21   ☐ Affects Seton Medical Center Foundation              Hon. Judge Ernest M. Robles
                                              ☐ Affects Verity Business Services
                                         22   ☐ Affects Verity Medical Foundation                    DEBTORS’ REPLY TO RESPONSE
                                              ☐ Affects Verity Holdings, LLC                         OF CALIFORNIA ATTORNEY
                                         23   ☐ Affects De Paul Ventures, LLC                        GENERAL TO DEBTORS’ BID
                                              ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    PROCEDURES MOTION
                                         24                                                          Hearing:
                                                                                                     Date:          October 24, 2018
                                         25                     Debtors and Debtors In Possession.   Time:          10:00 a.m.
                                                                                                     Ctrm:          Courtroom 1568
                                         26                                                                         255 East Temple Street
                                                                                                                    Los Angeles, CA 90012
                                         27

                                         28


                                                                                             -1-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER              Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                                         Desc
                                                                             Main Document    Page 2 of 14


                                          1

                                          2                                                   TABLE OF CONTENTS

                                          3                                                                                                                                     Page
                                          4   I.       INTRODUCTION ............................................................................................................... 5
                                          5   II.      BACKGROUND ................................................................................................................. 5
                                          6
                                              III.     THE SALE OF THE HOSPITALS IS NOT SUBJECT TO ATTORNEY
                                          7            GENERAL REVIEW........................................................................................................... 6

                                          8   IV.      THE CONDITIONS IMPOSED IN 2015 CAN BE CUT OFF BY A SALE
                                                       PURSUANT TO § 363 ........................................................................................................ 7
                                          9
                                              V.       CONCLUSION .................................................................................................................. 14
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                                              -2-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER                Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                                          Desc
                                                                               Main Document    Page 3 of 14


                                          1                                                   TABLE OF AUTHORITIES
                                          2                                                                                                                                     Page(s)
                                          3   Cases
                                          4
                                              In re ARSN Liquidating Corp. Inc.,
                                          5       2017 WL 279472 (Bankr. D.N.H. Jan. 20, 2017) .......................................................................8

                                          6   In re Aurora Gas, LLC,
                                                  2017 WL 4325560 (Bankr. D. Alaska Sep. 26, 2017) ..............................................................12
                                          7
                                              C & A Carbone, Inc. v. Town of Clarkstown, N.Y.,
                                          8      511 U.S. 383, 114 S. Ct. 1677, 128 L. Ed. 2d 399 (1994) ..........................................................7
                                          9   In re Christ Hospital,
                                         10       502 B.R. 158 (Bankr. D.N.J. 2013).............................................................................................8
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   In re Gardens Regional Hospital and Medical Center, Inc.,
                                                  567 B.R. 820 (Bankr. C.D. Cal. 2017) ................................................................................7, 8, 9
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Gorbach v. Reno,
                                         13      219 F.3d 1087 (9th Cir. 2000)...................................................................................................11
                                         14   In re Grumman Olson Indus. Inc.,
                                         15       467 B.R. 694 (S.D.N.Y 2012) .....................................................................................................9

                                         16   Int’l Shoe v. Pinkus,
                                                  278 U.S. 261 (1929) ....................................................................................................................9
                                         17
                                              In re La Paloma Generating, Co.,
                                         18       2017 WL 5197116 (Bankr. D. Del. Nov. 9, 2017)......................................................................8
                                         19   Lamie v. United States Tr.,
                                                 540 U.S. 526 (2004) ....................................................................................................................7
                                         20

                                         21   Myers v. United States,
                                                 297 B.R. 774 (S.D. Cal. 2003) ........................................................................................9, 11, 13
                                         22
                                              In re Old Carco LLC,
                                         23       442 B.R. 196 (S.D.N.Y. 2010) ....................................................................................................9
                                         24   PBBPC, Inc. v. OPK Biotech, LLC (In re PBBPC, Inc.),
                                                484 B.R. 860 (1st Cir. B.A.P. 2013) .....................................................................................8, 10
                                         25
                                              In re PW, LLC,
                                         26
                                                  391 B.R. 25 (B.A.P. 9th Cir. 2008) ...........................................................................................10
                                         27
                                              Toibb v. Radloff,
                                         28      501 U.S. 157 (1991) ..................................................................................................................11


                                                                                                                 -3-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER                 Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                                                Desc
                                                                                Main Document    Page 4 of 14


                                          1   In re Tougher Indus.,
                                                  2013 WL 1276501 (Bankr. N.D.N.Y. Mar. 27, 2013) ..........................................................9, 10
                                          2
                                              In re Trans World Airlines, Inc.,
                                          3
                                                  322 F.3d 282 (3d Cir. 2003) ......................................................................................................10
                                          4
                                              In re Trans World Airlines, Inc.,
                                          5       322 F.3d 283 (3d Cir. 2001) ......................................................................................................10

                                          6   United Mine Workers of Am. 1992 Benefit Plan v. Leckie Smokeless Coal Co. (In
                                                 re Leckie Smokeless Coal Co.),
                                          7      99 F.3d 573 (4th Cir. 1996).....................................................................................................8, 9
                                          8   United Mine Workers of Am. Combined Benefit Fund v. Walter Energy, Inc.,
                                          9      551 B.R. 631 (N.D. Ala. 2016) .........................................................................................8, 9, 11

                                         10   In re Universal Life Church, Inc.,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                  128 F.3d 1294 (9th Cir. 1997)...................................................................................................12
                                         11
                                              Vartinelli v. Stapleton,
         DENTONS US LLP




                                         12      2009 U.S. Dist. LEXIS 88553 ( E.D. Mich. Aug. 3, 2009) ........................................................7
            (213) 623-9300




                                         13   In re Vista Marketing Group Ltd.,
                                         14       557 B.R. 630 (Bankr. N.D. Ill. 2016) ..........................................................................................8

                                         15   WBO P’ship v. Va. Dep’t of Med. Assistance Servs. (In re WBO P’ship),
                                                189 B.R. 97 (Bankr. E.D. Va. 1995) ...........................................................................................9
                                         16
                                              Statutes
                                         17
                                              11 United States Code
                                         18      § 362 ......................................................................................................................................9, 11
                                                 § 362(b)(4) ................................................................................................................................12
                                         19
                                                 § 363(f) .............................................................................................................................. passim
                                         20
                                              California Corporations Code
                                         21      § 5914 ......................................................................................................................................6, 7
                                                 § 5914(a)(1).................................................................................................................................6
                                         22
                                              California Public Contract Code
                                         23      § 7200(a)(2).................................................................................................................................7
                                                 § 7201(a)(2).................................................................................................................................7
                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                                                    -4-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                       Main Document    Page 5 of 14


                                          1   I.        INTRODUCTION

                                          2             The Debtors filed a motion (the “Motion”) for approval of bid procedures and a potential

                                          3    sale of two of its hospitals, O’Connor Hospital and Saint Louise Regional Hospital (collectively,

                                          4    the “Hospitals”), to Santa Clara County (the “Buyer”) [Docket No. 365]. On October 10, 2018,

                                          5    the California Attorney General (the “AG”), filed a “response” (the “Response”) to the Motion

                                          6    [Docket No. 463], asserting that the transaction was subject to each and every one of the

                                          7    numerous conditions imposed in 2015 on the recapitalization of the Debtors by BlueMountain

                                          8    Capital Management LLC (the “Conditions”).

                                          9             In his Response, the AG argues that the Motion should not be granted unless the Debtors

                                         10    agree that the Conditions remain binding on any buyer, regardless of the impact of the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11    Bankruptcy Code.1 First, this issue is premature, because it is not clear, and will not be clear until
         DENTONS US LLP




                                         12    after the auction, that the winning buyer will not voluntarily agree to abide by the Conditions.
            (213) 623-9300




                                         13    Therefore, it is premature to address this issue now. Second, the AG takes positions contrary to

                                         14    bankruptcy law, effectively arguing that it is simply not bound by federal law or subject to this

                                         15    Court’s jurisdiction. Finally, the AG argues that the Conditions must remain binding on any

                                         16    buyers, and that it can compel specific performance of the Conditions, without explaining how

                                         17    the Debtors are to keep these hospitals open if no buyer is willing to take on the facilities subject

                                         18    to these Conditions. For all these reasons the AG’s Response should be overruled.

                                         19 II.         Background

                                         20             In 2015 the AG conditionally consented to the terms of the System Restructuring and

                                         21    Supporting Agreement between the Daughters of Charity Health System and its sole member,

                                         22    Daughters of Charity Ministry Services Corporation, certain funds managed by BlueMountain

                                         23    Capital Management, LLC, and Integrity Healthcare, LLC. The Conditions were imposed for

                                         24    periods ranging from 5 to 15 years. Generally, the terms of the Conditions include (1) transfers of

                                         25    control, (2) maintenance of health services, (3) required participation in Medicare and Medi-Cal

                                         26    programs, (4) community benefit programs, (5) charity care levels, (6) county contracts, (7) local

                                         27
                                               1
                                         28     All references to “sections” or “§” are to sections of the Bankruptcy Code, 11 U.S.C. §§ 101, et.
                                               seq., as amended.

                                                                                                -5-
                                               109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                       Main Document    Page 6 of 14


                                          1   governing boards, (8) medical staff compliance, (9) ethical and religious directives, and (10)

                                          2   annual attestation of compliance with the AG conditions. See Letter from Wendi A. Horwitz,

                                          3   Deputy Attorney General, to John O. Chesley, Ropes & Gray LLP, Re: Proposed Change in

                                          4   Governance and Control of Daughters of Charity Health System, dated Dec. 3, 2015 (the “AG

                                          5   Conditions Letter”), available at https://oag.ca.gov/sites/all/files/agweb/pdfs/charities/pdf/chs.pdf

                                          6   (last visited on Sept. 17, 2018) [Docket No. 60].

                                          7            Each hospital has specific requirements as to services that had to be maintained or even

                                          8   expanded. For example, O’Connor Medical Center is required to maintain an emergency room

                                          9   with 23 licensed stations, 22 intensive care/coronary care beds, 39 obstetrics beds, 24 sub-acute

                                         10   beds, and 14 pediatric beds, among other things. It is also required to provide $15,295,925 of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   charity care annually and provide community benefit programs of at least $2,718,710 annually. It
         DENTONS US LLP




                                         12   is also required to maintain Medi-Cal contracts with, among other parties, Anthem Blue Cross of
            (213) 623-9300




                                         13   California, a commercial health plan, regardless of the financial terms offered. Saint Louise

                                         14   Medical Center is required to maintain 8 licensed treatment stations for 10 years, provide no less

                                         15   than $1,822.623 in charitable care annually for five years, and provide no less than $873,145 in

                                         16   community benefits annually. Each of the conditions are based on the historical care provided by

                                         17   Verity’s predecessor through these hospitals.

                                         18 III.       The Sale of the Hospitals Is Not Subject to Attorney General Review

                                         19            The Response implies that the proposed transaction is subject to AG review. However,

                                         20   the proposed sale to Santa Clara County is not subject to AG review. Section 5914 of the

                                         21   California Corporations Code (“Section 5914”) provides that the sale of a not-for-profit (“NFP”)

                                         22   healthcare facility is subject to AG review if the buyer is a (a) for-profit corporation or entity, (b)

                                         23   not-for-profit corporation or entity, or (c) mutual benefit corporation or entity. Cal. Corp. Code §

                                         24   5914(a)(1) says, for example, “Any [healthcare] nonprofit corporation … shall be required to

                                         25   provide written notice to, and to obtain the written consent of, the Attorney General prior to

                                         26   entering into any agreement or transaction to do either of the following: (A) Sell, transfer, lease,

                                         27   … its assets to a for-profit corporation or entity or to a mutual benefit corporation or entity when

                                         28   a material amount of the assets of the nonprofit corporation are involved in the agreement or


                                                                                                -6-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER         Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                   Desc
                                                                        Main Document    Page 7 of 14


                                          1   transaction.” A similar provision provides the same obligation vis-à-vis sales to not-for-profit

                                          2   corporations or entities.

                                          3            A county government is a public entity, not (i) a for-profit corporation or entity, (ii) a

                                          4   mutual benefit corporation or entity, or (iii) a not-for-profit corporation or entity. “A public entity

                                          5   is defined including “any State or local government.” Vartinelli v. Stapleton, 2009 U.S. Dist.

                                          6   LEXIS 88553 ( E.D. Mich. Aug. 3, 2009). The term “public entity” is used repeatedly in

                                          7   California law. See, e.g., Cal. Pub. Contract Code § 7200(a)(2) (“For purposes of this section,

                                          8   ‘public entity’ means … [a] county, ….”); Cal. Pub. Contract Code § 7201(a)(2) (“For purposes

                                          9   of this section, ‘public entity’ means … [a] county, ….”). Based on the plain language of the

                                         10   statute, Lamie v. United States Tr., 540 U.S. 526, 534 (2004) (“[W]hen the statute’s language is
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   plain, the sole function of the courts . . . is to enforce it according to its terms.”), the proposed sale
         DENTONS US LLP




                                         12   to Santa Clara County is not subject to AG review because a county is not one of the types of
            (213) 623-9300




                                         13   organizations listed in Section 5914. This is a substantive distinction, not a technical one. The

                                         14   California legislature, through their conscience omission of public entities in Section 5914,

                                         15   specifically allowed public entities (directly responsible to the hospitals’ stakeholders) to

                                         16   purchase hospitals and protect their own local public interest without interference from the more

                                         17   remote AG. See generally, C & A Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 421,

                                         18   114 S. Ct. 1677, 1697, 128 L. Ed. 2d 399 (1994) (Souter, D., dissenting) (“The local government

                                         19   itself occupies a [unique] market position, however, being the one entity that enters the market to

                                         20   serve the public interest of local citizens. . .”).

                                         21 IV.        The Conditions Imposed in 2015 Can Be Cut Off by a Sale Pursuant to § 363

                                         22            The AG argues that the Conditions will remain binding on any buyer of assets. However,

                                         23   a sale under § 363(f) allows the debtor to sell assets “free and clear of any interest in such

                                         24   property.” This Court addressed a similar argument in In re Gardens Regional Hospital and

                                         25   Medical Center, Inc., 567 B.R. 820 (Bankr. C.D. Cal. 2017), where the AG asserted that

                                         26   conditions imposed in a proposed sale would be binding on any subsequent buyer. This Court

                                         27   stated that the Attorney General’s authority to impose charitable care conditions on a buyer as

                                         28   part of the Attorney General’s review of the sale of a not-for-profit hospital is an “interest in


                                                                                                    -7-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER       Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                      Main Document    Page 8 of 14


                                          1   property” that can be stripped off the assets through a sale under § 363. Id. at 825-830. This

                                          2   ruling is consistent with rulings by many courts which have interpreted “any interest” expansively

                                          3   to include not only in rem interests in property, but also other obligations that are “connected to

                                          4   or arise from the property being sold” or that could “potentially travel with the property being

                                          5   sold.” In re La Paloma Generating, Co., 2017 WL 5197116, *4 (Bankr. D. Del. Nov. 9, 2017)

                                          6   (holding that emission surrender obligations created by California regulations and statutes and

                                          7   enforced by the California Air Resources Board are an interest in property which can be cut off

                                          8   by a § 363 sale) (quoting In re Trans World Airlines, Inc., 322 F.3d 283, 285, 288 (3d Cir. 2001)

                                          9   (holding that plaintiff’s interests in travel vouchers that were issued to settle employment

                                         10   discrimination are an interest under § 363 because they arise from the property being sold)); see
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   also United Mine Workers of Am. 1992 Benefit Plan v. Leckie Smokeless Coal Co. (In re Leckie
         DENTONS US LLP




                                         12   Smokeless Coal Co.), 99 F.3d 573, 581-82 (4th Cir. 1996) (holding that coal mine operators could
            (213) 623-9300




                                         13   sell their assets free and clear of their obligations to a benefits plan and fund under the Coal Act);

                                         14   PBBPC, Inc. v. OPK Biotech, LLC (In re PBBPC, Inc.), 484 B.R. 860, 867-870 (1st Cir. B.A.P.

                                         15   2013) (holding that debtor’s assets could be sold free and clear of Commonwealth of

                                         16   Massachusetts’s right to treat a purchaser of substantially all of the assets of chapter 11 debtor as

                                         17   a “successor employer” to which debtor’s experience rating could be imputed to determine

                                         18   purchaser’s unemployment insurance contribution); In re ARSN Liquidating Corp. Inc., 2017

                                         19   WL 279472, *5 (Bankr. D.N.H. Jan. 20, 2017) (Nat’l Council on Compensation Ins. violated sale

                                         20   order by imputing debtor’s workers’ compensation experience rating to buyer in setting buyer’s

                                         21   workers’ compensation experience rating); In re Vista Marketing Group Ltd., 557 B.R. 630, 635-

                                         22   39 (Bankr. N.D. Ill. 2016) (free and clear language in sale order prevented a state sanitary district

                                         23   from asserting claim against asset purchaser for connection fee surcharge that was calculated

                                         24   based entirely on debtor’s use of the district’s sewer facilities); United Mine Workers of Am.

                                         25   Combined Benefit Fund v. Walter Energy, Inc., 551 B.R. 631, 641 (N.D. Ala. 2016) (sale under

                                         26   § 363 cuts off Coal Act obligations despite language in Act imposing successor liability on

                                         27   buyer); In re Christ Hospital, 502 B.R. 158, 76-79 (Bankr. D.N.J. 2013) (section 363 sales cut off

                                         28   tort claims against purchaser of nonprofit hospital); In re Tougher Indus., 2013 WL 1276501 at


                                                                                               -8-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                Desc
                                                                       Main Document    Page 9 of 14


                                          1   **6-9 (Bankr. N.D.N.Y. Mar. 27, 2013) (holding that debtor’s assets could be sold free and clear

                                          2   of New York State Department of Labor’s right to use the debtor’s experience rating to access the

                                          3   buyer’s tax liability as successor to the debtor); In re Grumman Olson Indus. Inc., 467 B.R. 694,

                                          4   702–03 (S.D.N.Y 2012) (“Section 363(f) can be used to sell property free and clear of claims that

                                          5   could otherwise be assertable against the buyer of the assets under the common law doctrine of

                                          6   successor liability”); WBO P’ship v. Va. Dep’t of Med. Assistance Servs. (In re WBO P’ship), 189

                                          7   B.R. 97, 104–05 (Bankr. E.D. Va. 1995) (holding that Commonwealth of Virginia’s right to

                                          8   recapture depreciation is an “interest” as that term is used in § 363(f)).

                                          9            That the interests here are imposed by the AG under California law does not alter the

                                         10   impact of § 363. As shown above, “[c]ourts have held that interests in property include monetary
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   obligations arising from the ownership of property, even when those obligations are imposed by
         DENTONS US LLP




                                         12   statute” and are subject to the legal requirements of a sale under § 363. In re Gardens Reg'l
            (213) 623-9300




                                         13   Hosp. & Med. Ctr., Inc., 567 B.R. at 825; see also In re Tougher Indus., 2013 WL 1276501 at

                                         14   **6-9; Walter Energy, Inc., 551 B.R. at 641; In re Leckie Smokeless Coal Co., 99 F.3d 573.

                                         15   Courts have long recognized “[t]he exclusive authority of Congress and the federal courts to pass

                                         16   and enforce the bankruptcy laws.” In re Old Carco LLC, 442 B.R. 196, 207 (S.D.N.Y. 2010)

                                         17   (citing Int'l Shoe v. Pinkus, 278 U.S. 261, 263-64 (1929) (“A state is without power to make or

                                         18   enforce any law governing bankruptcies that impairs the obligation of contracts or . . . conflicts

                                         19   with the national bankruptcy laws.”)). There is little question that, broadly speaking, federal

                                         20   bankruptcy law preempts state law. See Myers v. United States, 297 B.R. 774, 783 (S.D. Cal.

                                         21   2003). The Bankruptcy Code itself provides for an automatic stay of all state proceedings against

                                         22   the debtor, § 362, and federal preemption in the field of bankruptcy extends to orders of the

                                         23   bankruptcy courts, which are vested “with authority to implement the federal statutory scheme”

                                         24   by the Bankruptcy Code. Old Carco, 442 B.R. at 209 (holding that principles of preemption

                                         25   preclude application of state car dealership franchise laws that conflict with orders issued by court

                                         26   in bankruptcy proceedings).

                                         27            The Conditions are an interest in property subject to § 363(f) because they are based on

                                         28   the historical experience of the prior operator and applied to provide a base line for future


                                                                                               -9-
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER       Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                      Main Document    Page 10 of 14


                                          1   operations of the hospital. An “interest” can refer to any claim or obligation that is connected to

                                          2   or arises from the property being sold in a § 363 sale. In re Trans World Airlines, Inc., 322 F.3d

                                          3   at 289-90 (3d Cir. 2003) (followed by In re PW, LLC, 391 B.R. 25, 41 (B.A.P. 9th Cir. 2008)

                                          4   (“We believe that Congress intended ‘interest’ to have an expansive scope, as shown by [Trans

                                          5   World]”). Courts have held such conditions can be cut off by a sale under § 363. For example,

                                          6   Tougher Industries Enterprises, LLC and Tougher Mechanical Enterprises, LLC, bought

                                          7   substantially all of the assets of debtors in a sale under § 363. After the sale closed, the New

                                          8   York Department of Labor imposed on the buyers an elevated experience rating for the purposes

                                          9   of calculating their unemployment insurance premiums based on the high experience rate of the

                                         10   predecessor companies. The purchasers went back to court and argued that the assets they
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   purchased were free and clear of any interests, including the debtors’ not-so-favorable experience
         DENTONS US LLP




                                         12   rating. The bankruptcy court agreed with the purchaser. Tougher Indus., 2013 WL at **6-9 .
            (213) 623-9300




                                         13   Similarly, the First Circuit Bankruptcy Appellate Panel has concluded that “the transfer of an

                                         14   employer’s unemployment insurance contribution rate to a successor asset purchaser is really an

                                         15   attempt to recover the money that the predecessor employer would have paid if it had continued

                                         16   in business” and therefore is an “interest” from which the property can be sold free and clear

                                         17   under § 363. PBBPC, Inc., 484 B.R. at 869. The imposition of the Conditions is much like the

                                         18   experience rating or the unemployment insurance ratings, and should be subject to § 363.

                                         19            The Response argues in effect that there is something unique about the Conditions,

                                         20   asserting that the AG’s review and the Conditions are all about the effect of a transaction on the

                                         21   “availability and accessibility of healthcare services to the affected community.” Response, at 6,

                                         22   lines 1-3 (“The most significant question is whether the proposed transaction will adversely

                                         23   affect the availability and accessibility of healthcare services to the community.”); at 6, lines 9-11

                                         24   (“the primary purpose of the conditions is to ensure the availability and accessibility of

                                         25   healthcare services to the affected community.”) (emphasis added). However, there is no

                                         26   evidence to support the “significance” or “primacy” of this factor in the statutes or regulations

                                         27   cited as support for these assertions. To the contrary, the California Corporations Code merely

                                         28   lists this as one of 10 factors and of equal importance with, for example, the effect of the


                                                                                              - 10 -
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                       Main Document    Page 11 of 14


                                          1   proposed transaction on the availability and accessibility of cultural interests in the facility. Cal.

                                          2   Corp. Code § 5917(a)-(j). It fairs no better in the California Code of Regulations where it is one

                                          3   of more than a dozen factors and subfactors to be considered, with no indication of relevance or

                                          4   relative importance. Cal. Code. Regs. tit. 11, § 999.5(f)(1)-(13).

                                          5            This argument also fails because it tramples on the supremacy of federal bankruptcy law.

                                          6   The imposition of successor liability in this context would effectively defeat the possibility of

                                          7   selling the Debtors’ assets “free and clear” of the liabilities of the Debtors, which would

                                          8   inevitably result in purchasers' being unwilling to pay as much for those assets. This would run

                                          9   counter to one of the core policies of the Bankruptcy Code in general, and § 363 in particular, of

                                         10   “maximizing the value of the bankruptcy estate.” See, e.g., Toibb v. Radloff, 501 U.S. 157, 163
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   (1991); United Mine Workers of Am. Combined Benefit Fund v. Walter Energy, Inc., 551
         DENTONS US LLP




                                         12   B.R. 631, 641 (N.D. Ala. 2016); Myers, 297 B.R. at 784 (“In Chapter 11 proceedings, the court is
            (213) 623-9300




                                         13   trying to obtain and preserve as many assets as it can to protect secured and unsecured creditors.

                                         14   To do so, it needs to approve sales of assets to third parties.”). Additionally, the Conditions do

                                         15   not, at least on their face, uniformly relate to the health or safety of the community, or serve to

                                         16   further availability or accessibility of healthcare. For example, there is currently pending before

                                         17   the Court a motion to allow the Debtors to reject an financially onerous management contract of

                                         18   the Debtors. Nonetheless, continuation of that contract was a condition imposed by the AG.

                                         19            The Response argues that the imposition of the Conditions is an exercise of the police or

                                         20   regulatory powers of the AG. However, it is not clear that there is a “police powers” exception to

                                         21   the powers granted a debtor by § 363. For example, § 362 has an express exception to the

                                         22   automatic stay for a governmental act which is an exercise of its police or regulatory powers. The

                                         23   absence of such an exception to the powers granted under § 363 should indicate that there is no

                                         24   such exception to the rule. Gorbach v. Reno, 219 F.3d 1087, 1093 (9th Cir. 2000) (“A particular

                                         25   statutory provision must be read in context with a view to its place in the statutory scheme, not in

                                         26   isolation.”).

                                         27            Moreover, even if there were such an exception, presumably the tests applicable to

                                         28   interpretation of the police or regulatory powers exception would provide useful guidance. One


                                                                                               - 11 -
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                  Desc
                                                                       Main Document    Page 12 of 14


                                          1   of them, § 362(b)(4), often called the “government regulatory exemption,” provides that the

                                          2   automatic stay does not apply to “the commencement or continuation of an action or proceeding

                                          3   by a governmental unit . . . to enforce such governmental unit’s . . . police and regulatory power.”

                                          4   In re Universal Life Church, Inc., 128 F.3d 1294, 1297 (9th Cir. 1997) (internal citations

                                          5   omitted). Courts in the Ninth Circuit have applied two alternative tests when determining whether

                                          6   government action falls under the government regulatory exemption: the pecuniary purpose test

                                          7   and the public policy test. Id. Under the pecuniary purpose test, the court must determine

                                          8   “whether the government action relates primarily to the protection of the government’s pecuniary

                                          9   interest in the debtor’s property or to matters of public safety and welfare.” Id. By contrast, under

                                         10   the public policy test, the court must determine whether the government’s action is intended to
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   either “effectuate public policy” or to “adjudicate private rights.” Id. If the court determines that
         DENTONS US LLP




                                         12   the government’s action is intended either to protect the government’s pecuniary interest in the
            (213) 623-9300




                                         13   debtor’s property or to adjudicate private rights, the government regulatory exemption will not

                                         14   apply and the automatic stay will be imposed. Id.

                                         15            First, the phrase ‘police or regulatory power” is not as broad as the AG would suggest;

                                         16   and the Ninth Circuit holds that it “refers to the enforcement of laws affecting health, welfare,

                                         17   morals and safety, but not regulatory laws that directly conflict with the control of the res or

                                         18   property by the bankruptcy court.” In re Universal Life Church, Inc., 128 F.3d 1294, 1297 (9th

                                         19   Cir. 1997), as amended on denial of reh'g (Dec. 30, 1997). The bankruptcy court has wide

                                         20   discretion to ascertain whether public health and safety is truly at the heart of the relief sought - or

                                         21   is being conveniently and remotely clung to as a toehold to gain an advantage in the bankruptcy

                                         22   case, particularly to financially benefit third parties. For instance, in In re FirstEnergy Sols.

                                         23   Corp., 2018 WL 2315916 (Bankr. N.D. Ohio May 18, 2018), the Bankruptcy Court for the

                                         24   Northern District of Ohio found that the Federal Energy and Regulatory Commission (FERC)

                                         25   could not continue a proceeding under the public safety exception that - though it was

                                         26   “incidentally related to the core public policy” of FERC because it involved energy commerce -

                                         27   was principally concerned with obtaining “a pecuniary advantage to those counterparties relative

                                         28   to other similarly situated creditors of the estate” by essentially seeking “to elevate. . .obligations


                                                                                               - 12 -
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                   Desc
                                                                       Main Document    Page 13 of 14


                                          1   to counterparties [as] administrative expenses.” Id. at **10-11. The Court held: “when the action

                                          2   incidentally serves public interests but more substantially adjudicates private rights, courts should

                                          3   regard the suit as outside the police power exception, particularly when a successful suit would

                                          4   result in a pecuniary advantage to certain private parties vis-a-vis other creditors of the estate,

                                          5   contrary to the Bankruptcy Code’s priorities.” Id. at *9.

                                          6            Second, courts have recognized that states that impose conditions on buyers that require

                                          7   the buyers to make good on obligations of the debtor violate the Bankruptcy Code. See, e.g., In

                                          8   re Aurora Gas, LLC, 2017 WL 4325560 (Bankr. D. Alaska Sep. 26, 2017) (holding that state’s

                                          9   condition to its approval of sale in bankruptcy was buyer paying unpaid obligations of debtor

                                         10   under state law violates the Bankruptcy Code and is unenforceable.).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11            Third, the Conditions do not relate to protecting the health of the community, but rather
         DENTONS US LLP




                                         12   deal with the business operations of the Debtors. It is telling that the AG has no general powers
            (213) 623-9300




                                         13   over hospitals in California and cannot generally impose such onerous conditions on hospitals to

                                         14   protect the “availability or accessibility” of California residents to hospital services. Rather, it is

                                         15   only in the context of the AG’s authority over NFP assets that he gains any authority over

                                         16   hospitals in California.

                                         17            Finally, the AG fails to explain how the Debtors, buyers or the Court are expected to deal

                                         18   with their assertions in the Response concerning their powers vis-à-vis the Conditions. For

                                         19   example, the Response states that any buyer must agree to perform in accordance with the

                                         20   existing conditions and that the AG has the ability to obtain an order of specific performance to

                                         21   compel the Debtors and or a buyer to perform in accordance with the Conditions. The extent of

                                         22   this argument is unclear: is the AG arguing that it can compel a buyer to accept the Conditions,

                                         23   even if it is unwilling to do so? That the AG could get an order of specific performance to force a

                                         24   prospective buyer to accept these Conditions? Or, is the AG arguing that he can get an order of

                                         25   specific performance to compel the Debtors to only sell the hospitals to buyers who accept the

                                         26   Conditions? And if there are no buyers willing to accept the Conditions, is the AG arguing that it

                                         27   can get an order of specific performance compelling the Debtors to keep the hospitals open? If

                                         28   so, where does the AG propose the money is coming from to sustain those operations (given that


                                                                                               - 13 -
                                              109353776\V-2
                                         Case 2:18-bk-20151-ER        Doc 560 Filed 10/17/18 Entered 10/17/18 17:11:16                Desc
                                                                       Main Document    Page 14 of 14


                                          1   the Debtors lose $175 million annually as an enterprise). No, the most likely outcome of the AG

                                          2   insisting on the continuing requirement of the existing Conditions is that no buyer will come

                                          3   forward to acquire the assets and the hospitals will be closed. See Myers, 297 B.R. at 784 (“Third

                                          4   parties cannot assess ‘worth’ if the Bankruptcy Court orders that they take the assets free and

                                          5   clear of any and all claims whatsoever, but nonetheless, unsecured creditors can ‘lie in the weeds’

                                          6   and wait until the bankruptcy court approves a sale before it sues the purchasers.”). If the AG is

                                          7   primarily concerned with the continued availability and accessibility of healthcare to the

                                          8   communities served by the hospitals, it is impossible to see how the AG’s rigid insistence on the

                                          9   continued application of these Conditions furthers that goal.

                                         10 V.         CONCLUSION
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11            For the reasons stated above, the AG’s “Response”, to the extent it is an objection, should
         DENTONS US LLP




                                         12   be overruled.
            (213) 623-9300




                                         13

                                         14   Dated: October 17, 2018
                                                                                                       DENTONS US LLP
                                         15                                                            SAMUEL R. MAIZEL
                                                                                                       TANIA M. MOYRON
                                         16

                                         17                                                            By     /s/ Samuel R. Maizel
                                                                                                              Samuel R. Maizel
                                         18
                                                                                                       Proposed Attorneys for the Chapter 11
                                         19                                                            Debtors and Debtors In Possession
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                              - 14 -
                                              109353776\V-2
